DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on July 26, 2022 is acknowledged. Claims 1 and 3-20 are pending in this application. Claims 1 and 3-14 have been amended. Claim 2 has been cancelled. Claims 14-20 are new. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 1-16 because the claims recite “Oral thin film…” has been withdrawn in view of Applicants amendment to the claims to recite “An oral  thin film…” and “the oral thin film…” as suggested by the Examiner. 
Claim Rejections - 35 USC § 112
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because in claim 11 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention has been withdrawn in view of Applicants amendment to the claim to remove the term from the claim. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 re rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has not particularly pointed out  the degree of deviation from parallel that would be reasonably considered “substantially U-shaped”.  It is suggested Applicant amend the claims to recite the oral film is U-shaped. 
Further regarding claim 1, the claim has been amended to recite “and is constructed in such a way that two ends are parallel.”. It is unclear if  Applicant is attempting to provide product by process limitations into the claims or provide a structural element regarding the ends of the film. Clarification is requested. After a review of the specification, the Examiner was unable to locate  what types of construction methods may result in a film such that two ends are parallel. The commonly accepted definition of U-shaped is  “being in the form of a U” and thus would necessarily encompass the two ends being parallel. Therefore, it is unclear what structural limitations are intended to be conveyed by the instant amendment. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: 
*the specification provides sufficient disclosure to allow the skilled artisan to ascertain the requisite degree of the term “substantially”. 
The Examiner respectfully disagrees. In the cited paragraphs, the term defines “U-shaped” and not “substantially U-shaped”. It is suggested Applicant amend the claim to delete “substantially”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 8,721,328). 
Chou discloses a U-shaped patch for oral health care, comprising a thin film layer and a support layer (abstract). 
The support layer can comprise polyurethane, polyethylene, polypropylene, polyesters, polylactic acid, chitosan, polyvinyl acetate, polymethylmethacrylate (claim 2), for example. 
 The thin film layer can comprise polyurethane, polyethylene, polypropylene, polyesters, nylon, polyvinyl alcohol, polylactic acid, chitosan, polyvinylpyrrolidone, hydroxypropyl methylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, gelatin, alginate (claim 3), for example. 
 The U-shaped oral care patch also comprises an oral care agents including tooth whitening agents, antibacterial agents, anti-sensitive agents, anti-caries agents, a remineralization agents (claim 5), which are pharmaceutically active ingredients. 
Applicants attention is directed to the figures which illustrate a film having two ends that are substantially parallel. 
Regarding claims 10-11, as noted above, the support layer can comprise ethyl cellulose, chitosan (claim 2), for example and the thin film layer can comprise polyvinyl alcohol, chitosan, polyvinylpyrrolidone, hydroxypropyl methylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, gelatin, alginate (claim 3), for example. 
Regarding claim 13, as noted above, the patch can comprise antibacterial agents (claim 5), which are antibiotic agents. 
Regarding claim 14, the patches can additionally comprise sweeteners (claim 5).
Regarding claim 15, the patch can closely cover the teeth to enable to health care agent to tightly contact the teeth so as to increase the efficacy on tooth care (abstract), thereby supplying a medicament to a patient. 
Chou, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 8,721,328).
The teachings of Chou are discussed above. 
Chou does not exemplify the diameters of the U-shaped patch.  
Regarding claims 3-10, 12, and 16, Applicant’s attention is directed to MPEP 2144.04 IV A which discloses In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Since both the instant patch and the patch of Chou are drawn to patched used in the oral cavity, it would have been obvious to adjust the dimensions and proportions of the oral patch to in order to provide optimal delivery of the agents to  oral cavity within the mouth of the user. The prior art and the instant claims are both drawn to devices for delivery active agents in the oral cavity, comprise identical materials and are both substantially U-shaped. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Chou is directed to a tooth tray patch  and not related to an oral film. 
The Examiner disagrees. Additionally, the recitation of “an oral film” is considered a future intended use and not given patentable weight. Applicant’s attention is directed to MPEP 2111.02 which discusses the effect of the preamble.  In this case, it is determined that the preamble in this case does not limit the structure of the claim  and hence is not treated a claim limitation. 
*Applicant notes that the presently claimed invention is directed to a substantially U-shaped oral thin film wherein the two ends are parallel. Chou discloses a bipartite or tripartite product which does not have a U shape with two parallel ends.  Applicant points to Figures 8 and 9 to show the ends of the arc point apart to an angle. 
	The Examiner respectfully disagrees. The Examiner was unable to locate support for Applicant’s characterization of the film of Chou being bipartite or tripartite. Chou discloses his film to be U-shaped throughout his disclosure. Additionally, Figures 4-6 shows a film having two ends parallel to each other. 
	*Chou does not teach a U-shaped film but an arcuate three-dimensional structure to be placed over a  tooth row and not under the tongue. 
	Applicant is arguing limitations not in the claims. The claims do not recite a “sublingual film” but rather “An oral thin film”.  As described above, the U-shaped patch COMPRISES a thin film. Said film comprises a polymer and a health care agent (abstract).  The recitation of a support structure is not excluded from the claim with the employment of “comprising” terminology with the claim.  

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasisht et al. (US 2021/0085622).  
Vasisht discloses pharmaceutically active containing transmucosal delivery devices comprising a polymer matrix  and a pharmaceutically active composition  disposed on the surface of the polymer film.  The film is placed sublingually under the tongue (abstract). 
Regarding claims 10-11, the polymer matrix includes water soluble, water swellable, and/or water erodible polymers, such as hydroxypropylmethyl cellulose, methyl cellulose, hydroxyethyl cellulose, polyvinyl pyrrolidone, pullulan, alginic acid, and gums (paragraph 0053), for example.  
Regarding claims 13 and 17, the pharmaceutically active composition comprises at least one pharmaceutical active such as antibiotics, allergy, analgesics, and anesthetics including ketamine, anti-arrhythmic, antispasmodics, anticholinergics, anticonvulsants, antidepressants, antidiabetics, (paragraph 0060) for example. 
Regarding claim 14, the film can also include pH buffers, taste masking agents, and flavors (paragraph 0070). 
Regarding claim 15, the film is placed sublingually, therefore, such placement is regarded as administration. 
Regarding claim 16, as noted above, the film can be placed sublingually (abstract). 
Regarding claim 18, the film is disclosed as single layer film (paragraph 0074). 
Vasisht does not disclose the film is U-shaped wherein the two ends are parallel or the size of the films. 
Regarding the shape of the film, Applicant’s attention is directed to MPEP 2144.04 IV B which discloses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Since Vasight discloses a sublingual film comprising a polymer matrix and an active agent, the skilled artisan would  regard the shape of said film to be an obvious variation of the film. After reviewing the specification, therefore does not appear to be any criticality associated with the shape of the film. 
Regarding claims 3-9 and 12, Applicant’s attention is directed to MPEP 2144.04 IV A which discloses In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have made the film of Vasisht in any shape acceptable to be used as sublingually in order to deliver the active agents. 

Claims 1, 3-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weibel (US 2003/0224044). 
Weibel discloses a solid dosage unit in the form of a polymeric film forming substance and at least one pharmaceutical agent. The dosage film is suitable for sublingual application (abstract).  Applicants attention is directed to Figure 1 which discloses a U-shaped film. 
Regarding claims 3-9 and 12, Applicant’s attention is directed to MPEP 2144.04 IV A which discloses In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 10-11, the film matrix can be water soluble or dispersible hydrocolloidal gums, such as gum arabic, xanthan gum, guar gum, pectin, alginates, carrageenan, pullulan, curdlan, .beta.-glucans, dextrans and gum tara; chitosan, low dextrose equivalent (DE) starches, maltodextrins, polydextrose, high amylose starch, lipophilic substituted starches, pregelatinized starches, and propylene glycol alginate; water-soluble cellulose ethers such as hydroxypropyl cellulose, sodium carboxymethylcellulose, hydroxypropyl methylcellulose, methylcellulose and ethylcellulose; water-soluble synthetic polymers such as polyvinyl pyrrolidone, polyethylene glycols, and polylactic acid; soluble or dispersible proteins such as gelatin, prolamines (zein, gluten), whey protein isolates, casein and salts thereof, soy protein isolates, and albumens (paragraph 0023). 
Regarding claim 13, suitable active agents include  an analgesic agent, anti-inflammatory agent, anti-bacterial agent, anti-viral agent, anti-fungal agent, anti-parasitic agent, tumoricidal or anti-cancer agent, protein, hormone, neurotransmitter, peptide, glycoprotein, immunoglobulin, immunomodulator, polysaccharide and local aesthetic (paragraph 0021). 
Regarding claim 14, additional agents include various excipients or processing aids, including, without limitation, lubricants, disintegrates, plasticizers, binders, absorbents, diluents, or the like, as needed or desired (paragraph 0022). 
Regarding claim 16, as noted above, the device can be administered sublingually (abstract). 
Regarding claim 19, the dosage film can be multi-layered (paragraph 0002). 
While Weibel does not exemplify the film in the shape of film, a U-shaped film is disclosed as a suitable alternative. It would have been obvious to one of ordinary skill in the art to have prepared a U-shaped film in order to maximize the films contact with sublingual tissue because the sublingual cavity is highly vascularized. Specifically, the sublingual cavity contains arterial and venous networks embedded in the base of the anterior oral cavity under the tongue in addition to the lingual artery and venae comitante embedded in the underside of the tongue. This vascularization complex communicates directly with the internal jugular vein. Therefore, drug absorption in this region bypasses the liver on the first circulation (paragraph 0006). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weibel (US 2003/0224044) as applied to claims 1, 3-14 and 19  above, and further in view of Bogue (US 2012/0100202). 
The teachings of Weibel are discussed above. 
Weibel does not disclose the multi-layers comprise different pharmaceutically active ingredients. 
Bogue discloses multi-layered films suitable for sublingual oral films (paragraph 0018). 
Regarding claim 20, The multi-layered product includes a first layer and second layer adhered thereto. The first layer is desirably slower-dissolving than the second layer. The second  layer desirably includes at least one active component. If desired, the first layer may include at least one active component, which may be the same or different than  the  active component in the second layer (paragraph 0088). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the multi-layered film of Weibel having different active components within the layers are disclosed by Bogue in order to provide simultaneous/duel treatment to an individual. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615